Opinion on Petition to Rehear
A petition to rehear has been filed which sharply challenges the correctness of our original opinion. A reply of equal force and dignity has been filed on behalf of appellee. The appellant has replied by filing an additional brief.
The original opinion was prepared after several weeks of research. We reached a firm conclusion based upon our interpretation of the statutes and the case law applicable thereto.
Neither the litigants nor the law would be served by a restatement of the conclusions therein reached. We think that our opinion is correct. Therefore, the petition to rehear is denied.